Exhibit 10.6

VIA PHARMACEUTICALS, INC

750 Battery Street

Suite 330

San Francisco, CA 94111

October 1, 2006

CONFIDENTIAL

Mr. James Stewart

632 Oxford Avenue

Venice, CA 90291

Dear Jim:

Via Pharmaceuticals, Inc., (“VIA”), is pleased to extend the following offer of
employment to you:

 

•      Start Date:

   You will commence employment beginning November 20, 2006. VIA acknowledges
that you have existing transition commitments to your current employer through
November 17, 2006. To the extent you are able to work on VIA matters prior to
your full-time start date, you will be paid at the rate of your salary below for
days spent working on VIA matters.

•      Job Title:

   Sr. Vice President - Chief Financial Officer

•      Base Salary:

   Your salary is $275,000 per calendar year, payable ratably over the year on
the 15th and last business day of each month.

•      Equity Participation:

   You will be granted an option to purchase 250,000 shares of common stock of
VIA at an exercise price equal to its fair market value on the date of grant.
Such option will be granted as soon as practicable following your start date.
Options to purchase 50,000 shares will vest and become exercisable on the first
anniversary of your start date with the remainder of the options vesting at the
rate of 1/48th monthly thereafter. Upon VIA securing external third party
financing of at least $30,000,000, 50,000 options shall immediately vest. The
options are subject to the terms and conditions of VIA’s 2004 Stock Plan and the
related agreements pursuant to which such grants will be made. Any other grant
of options is solely in the discretion of VIA and subject to approval of our
Board of Directors (or relevant committee of the Board).



--------------------------------------------------------------------------------

•     Benefits:

   During your employment with VIA, you will be eligible for employee benefits
applicable to your position, in effect from time to time, subject to all plan
terms and eligibility. The benefits currently offered to full-time employees
include group medical, dental, vision and prescription drug coverage, group life
and AD&D insurance, long-term and short-term disability, 401(k) plan, flexible
spending account, and paid time off. Additional information pertaining to
benefits can be found in the enclosed employee packet.

•     Relocation:

   VIA will reimburse you up to $200,000 for expenses incurred in connection
with your move to the San Francisco area. Such expenses shall include but be not
limited to: (i) house hunting trips for you and your family, including hotel and
airfare, (ii) commissions and closing costs paid in connection with the sale of
your current home, (iii) up to two months temporary living expenses in the San
Francisco area, including rent, security deposit, furniture rental and if
necessary rental car, (iv) direct closing costs on new home and (v) a gross-up
for taxes payable on any such reimbursements. VIA will not reimburse for (a) any
expenses incurred on improvements to your current or your new home, or (b)
mortgage points payable at the closing of a new home . You will be required to
provide documentation of expenses incurred prior to reimbursement. VIA will pay
directly for non taxable moving costs including packing, unpacking, moving and
storage of household items, provided that VIA shall have the right to review the
quotation for such costs in advance of incurring the expenses. In the event that
you voluntarily terminate your employment with VIA, or your employment is
terminated for cause (as defined below) prior to the first anniversary of your
start date, you agree to reimburse VIA for the net of tax amount of the
relocation expenses received.

•     Commuting

   For two months, or until you relocate your family to the San Francisco area,
which ever comes first, in order that you may commute to work, VIA shall
reimburse you for the normal business costs that will include (i) equivalent
coach airfare between Los Angeles / Orange County and the San Francisco area
provided that such trips do not occur more frequently than once a week, (ii)
weekly rental car, and (iii) reasonable hotel expenses. You will be required to
obtain advance approval for all such expenses from the CEO of VIA, and shall
provide documentation of such expenses incurred prior to reimbursement.

•     Location:

   Your primary work location will be VIA’s San Francisco office. However, you
may be required to travel on business for VIA from time to time.

•     Severance:

   In the event that VIA terminates your employment without cause and subject to
your signing an effective release of claims against VIA, VIA will pay you
severance equal to six month’s base salary, and will continue your group health
(medical, dental, vision, and prescription drug) benefits as if you remained an

 

2



--------------------------------------------------------------------------------

   active employee of VIA for a period of six months. The continuation of group
medical benefits will be pursuant to and concurrent with any legally required
continuation coverage period.    You may be terminated for “cause” for any of
the following (a) the commission of an act of fraud or embezzlement against VIA
or any affiliate thereof, (b) a breach of one or more of the following duties to
VIA (i) the duty of loyalty, (ii) the duty not to take willful actions which
would reasonably be viewed by VIA as placing your interest in a position adverse
to the interest of VIA, (iii) the duty not to engage in self-dealing with
respect to the VIA’s assets, properties or business opportunities, (iv) the duty
of honesty or (v) any other fiduciary duty which you owes to VIA, (c) a
conviction of (or a plea of guilty or nolo contendere in lieu thereof) for (i) a
felony or (ii) a crime involving fraud, dishonesty or moral turpitude, (d)
intentional misconduct as an employee of VIA, including, but not limited to,
knowing and intentional violation by you of written policies of VIA or specific
directions of the Board of Directors or superior officers of VIA, which policies
or directives are neither illegal (or do not involve illegal conduct) nor
require you to violate reasonable business ethical standards, your failure,
after written notice from VIA, to render services in accordance with your
employment, which failure is not cured within ten (10) days of receipt of such
notice, whether or not such events are discovered or known by VIA at the time of
your termination.

•     Non-Solicitation:

   You agree that VIA has invested substantial time and effort in assembling its
present workforce. Accordingly, you covenant and agree that during the term of
your employment and for a period of twelve (12) months following the
termination, for any reason, of your employment with VIA, you will not, directly
or indirectly, entice or solicit or seek to induce or influence any of VIA’s
executives or other key employees to leave their employment with VIA.

•     Payments:

   Unless otherwise specifically provided herein, all payments made to you as an
employee shall be made in accordance with VIA’s normal payroll or reimbursement
practices, and shall be subject to tax withholding to the extent required by
applicable law, as well as any other voluntary withholdings you may elect.

•     Contingencies:

   Our offer is contingent upon the following:   

1.      Our satisfactory completion of a reference check, including a criminal
history and background check.

 

3



--------------------------------------------------------------------------------

  

2.      Your furnishing us with proof of your identity and authorization to work
in the United States.

  

3.      Your execution of a Confidential Information and Invention Assignment
Agreement in the form attached.

   Failure to meet any of these contingencies will make you ineligible for
employment.

Although we hope that your employment with us is mutually satisfactory, please
note that your employment at VIA is “at will.” This means that you may resign
from VIA at any time with or without cause, and VIA has the right to terminate
this employment relationship with or without cause at any time. Neither this
letter nor any other communication, either written or oral, should be construed
as a contract of employment for any particular duration.

We hope that you accept this offer of employment and look forward to your
joining us. Please sign and date where indicated and return this letter to me to
evidence your understanding of these terms and acceptance of this offer. This
offer shall expire at 5:00 p.m. (PT) on October 6, 2006 if we have not received
your written acceptance by then.

Sincerely,

 

VIA PHARMACEUTICALS, INC. By:  

/s/ Larry Cohen

Name:   Larry Cohen Title:   President and Chief Executive Officer Agreed to and
Accepted:

/s/ James Stewart

James Stewart

Date: October 3, 2006

 

4